Title: To John Adams from Thomas Brand Hollis, 28 May 1790
From: Hollis, Thomas Brand
To: Adams, John



Dear Sir
Chesterfeild Street 28 May 1790

Having an opportunity of writing by Mr Rutledge I embrace it with great pleasure to convey to you a few lines & some tracts & to convince you that you are often in my memory & could I find conveyances easy you would hear often from me being interested in the progress that Novi homines (new men) make in virtue and knowledge.
The state of the publick in general is astonishingly changed since we parted, & I see with rapture the scenes which are opening on this world of ours from the English revolution the seeds of Freedom were sown you encouraged & promoted their progress to a surprising degree of perfection the French Nation tho suffering from every quarter the utmost indignities that human nature could bear were not deterred from aiding & assisting the culture till at last the sun of Liberty arose with healing in his wings & with undiminished splendor brought forth fruits worthy of Paradise to maintain envigorate & illumine mankind.
This last revolution being supernatural the hand of heaven is still with them to effect greater purposes. This affair of Nootha Sound will have its consequences whither a war or not it will open that sea to America. Camchatzar will be well known Japan will be practised and open to people of that Hemisphere Mexico will be independent Quebeck will gain a free constitution not granted by the English & United with America. The Chinese will alter their manners the Malese will navigate those seas as the inhabitants of Candwich Island do at present in American Ships—Persia India Tibet & the great Lama will be accessible Asia will throw of her Tyrants Egypt will be formed by the French into a regular government and Africa cease to be the market for slaves but enjoy their native innocent & peace which will prevail all over the world in spight of the Despots.  The time is approaching fast when Dr Jebbs wish will be accomplished a general hunt of kings—In this universal regeneration I fear England will be the last.
When we consider how rapidly the French revolution took place like an electrical stroke we may hope such great events are not very distance & to the improvement of government Franklyn’s Idea may succeed that old age may be kept of & even life prolonged for a great period if not continualy.  Do not think me wild some of these events have happened & the progress of science & knowledge promise the consequences.
Bruce’s travels to Abyssinia are published at length have just begun it—To condemn it is the fashion for wch there may be some reasons but it opens almost a new part of the world & there are many valuable facts the stile is that of a proud man unpractised in the mechanism of writing—The designs of antique buildings of wch he had many have been purchased some time past with publick money and kept from that publick which ought to have been gratified with the publication of them for which they have paid & are willing to pay liberally!
Poor Lidiard the American was lost for want of money probably he was to have gone to the internal parts of Africa from Cairo—It seems there is a tract from the River Gambia or Sierra leone of 700 miles mostly by water to Mourzouk capital of Fezzan & Gonjak is only 46 days from Assenti the gold coast—wch is much shorter than from Tripoli wch is 3000 miles & through deserts a pompous book is printed but not sold!
Two large black cities inland Cushnak & Bornou civilized & mohomitans—perfect religious liberty—they are larger than Tripoli—Caravans go there.
The dissenters for want of proper spirit have again lost their cause but the subject is more genally understood & next application will come with greater force & strength—Vailliants account of Africa is a valuable work He reinstates the Apron & the Cameliopardalis of Pliny the tract on the Feudal tenure is by a friend of yrs a good & excellent performance
My best complts to Mrs Adams herself & family are in perfect health at the Hide which I wish her sincerely to enjoy with her family—Complts to Mr & Mrs Smith and am Dear Sir with great esteem / your affectionate Friend

T. Brand HollisIn the chronicles of Kings is there an instance of a Jewish King having 6 millions in bank & 12 hundred thousand a year, coming to his people to pay his doctors bill? In a recent application the struggle was who should give most as it is said not to be a question which concerns the civil list!